Case: 17-30815      Document: 00514572132         Page: 1    Date Filed: 07/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-30815                             July 26, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
TRAMAINE MONDALE BEADLES,

                                                 Petitioner-Appellant

v.

WARDEN USP POLLOCK,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CV-809


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Tramaine Mondale Beadles, federal prisoner # 15213-031, was convicted
of bank robbery by force, violence, or intimidation, and he was sentenced to a
term of imprisonment of 210 months. He now appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition in which he argued that, in light of
the decisions in Mathis v. United States, 136 S. Ct. 2243 (2016) and Sharbutt
v. Vasquez, 136 S. Ct. 2538 (2016), his prior burglary convictions are no longer


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30815    Document: 00514572132     Page: 2   Date Filed: 07/26/2018


                                 No. 17-30815

categorized as violent felonies and cannot support the career offender
enhancement of his sentence. He asserts that the district court erred in
determining that he has not demonstrated that he was entitled to proceed
under the savings clause of 28 U.S.C. § 2255(e).
      Our review is de novo. Padilla v. United States, 416 F.3d 424, 425 (5th
Cir. 2005). Under the savings clause of § 2255(e), a § 2241 petition may be
considered if Beadles shows that § 2255 is “inadequate or ineffective to test the
legality of his detention.” § 2255(e). To satisfy § 2255(e)’s saving clause,
Beadles must establish that (1) his claim is “based on a retroactively applicable
Supreme Court decision which establishes that the petitioner may have been
convicted of a nonexistent offense,” and (2) his claim was “foreclosed by circuit
law at the time when the claim should have been raised in [his] trial, appeal,
or first § 2255 motion.” Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
Cir. 2001).
      Beadles has failed to make the requisite showing. See id. at 904. We
have repeatedly held that challenges to the validity of a sentencing
enhancement do not satisfy the savings clause of § 2255(e) See, e.g., In re
Bradford, 660 F.3d 226, 230 (5th Cir. 2011); Padilla, 416 F.3d at 426-27.
      The judgment of the district court is AFFIRMED.




                                       2